Title: To James Madison from Stephen Cathalan, 2 July 1802
From: Cathalan, Stephen, Jr.
To: Madison, James


					
						Sir,
						Marseilles 2d. July 1802.
					
					I have the honour to beg your Reference to my last Respects of the 10th. March last, whereof here inclosed a Copy.
					I Remit you here inclosed the State of the American Vessels Entered into this port, with the State of These Cleared from this port, from the 1st. January last to the 30th. June ulto.  The last Vessels are sailing under the protection of his Sweed Majesty’s freegate, Camilla, down the Streights.
					On The 10th. June 1799, I sent to the Secretary of State Timothy Pickering Esqre. an account of my disbursements for printing Consultations of Doctors on The yellow feaver &ca. amounting as pr. inclosed Copy to fncs. 593.  He did not acknowledge me the receipt neither of the Printed regulations of this Lazarett of Marseilles which I forwarded to him at same time, and here inclosed.  
					I Send you an account General of my disbursements made on account of the Un: States, down to this day, amountg. to fncs. 900—which, be so kind as to direct the Minister Plenipoty. of the Un: Stes. at Paris to reimburse to me.
					I sent to him a copy of my memorials to the first Consul and to the Minister of the foreign relations relative to my Commission of Commercial Agent and Exequatur which memorials in original, Citizen Joseph Bonaparte delivered to the said. This matter has not yet been settled but I Still Continue to be acknowledged in the full Exercise of my functions.
					It has been lately issued an arretté of the Consuls of this Republic relative to this port of Marseilles, which you will find here inclosed, but it appears some amendments will be made to it, as the administrators of the Custom house are Claiming against it, and I apprehend nothing will be determined before some Months hence.
					I observe with Concern the Tonnage duty on foreign Vessells augmented of one half, and the diference on the duty on Tobacco imported by foreign Vessels, Compared with The duty on the same by french Vessels.  I have the honor to be with Great Respect Sir Your most obt. Humble & devoted Servant
					
						Stephen Cathalan Junr.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
